IN THE SUPREME COURT OF PENNSYLVANIA
                           MIDDLE DISTRICT


COMMONWEALTH OF PENNSYLVANIA, : No. 143 MAL 2015
                              :
              Petitioner      :
                              : Petition for Allowance of Appeal from the
                              : Order of the Superior Court
         v.                   :
                              :
                              :
ZACHERY TAYLOR BINKLEY,       :
                              :
              Respondent      :


                                    ORDER


PER CURIAM

     AND NOW, this 27th day of July, 2015, the Petition for Allowance of Appeal is

DENIED.